As filed with the Securities and Exchange Commission on February 25, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21964 City National Rochdale High Yield Alternative Strategies Fund TEI LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:March 31 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. City National Rochdale High Yield Alternative Strategies Fund TEI LLC (the "TEI Fund") invests substantially all of its investable assets in the Offshore Fund, a Cayman Islands limited duration company with the same investment objective as the TEI Fund. The Offshore Fund in turn invests substantially all of its investable assets in City National City National Rochdale High Yield Alternative Strategies Master Fund LLC (the “Master Fund”), a registered investment company with the same investment objective as the Offshore Fund and the TEI Fund. The Offshore Fund serves solely as an intermediate entity through which the TEI Fund invests in the Master Fund. The Offshore Fund makes no independent investment decisions and has no investment or other discretion over the investable assets. As of December 31, 2014 the Fund owned 53.82% of the Master Fund. The schedule of investments of the Master Fund is as follows: City National Rochdale High Yield Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2014 (Unaudited) Redemptions Percentage of Notice Period Members' Capital Cost Fair Value Frequency # of Days Long-Term Investment Funds: 1 High Yield/Credit: Canyon Value Realization Fund, LP - Series L 18.0 % $ $ Annually GoldenTree Partners LP Quarterly 90 Structured Credit - CLO: Alcentra Structured Credit Opportunity Fund I Quarterly 90 Alcentra Structured Credit Opportunity Fund II Quarterly 90 Great Lakes III, LP Quarterly 90 Structured Credit - Mortgages: Midway Market Neutral Fund LLC Monthly 90 Liquidating Positions: Bennelong Asia Pacific Multi Strategy Equity Fund, LP - Class S2 ** ** Brencourt SP Fund, LP 2 ** ** CamCap Resources, LP 2 ** ** Caxton Global Investments (USA) LLC2 ** ** GoldenTree Partners LP 2 ** ** Keswick Onshore Trust 2 ** ** King Street Capital LP 2 ** ** Polygon Recovery Fund, LP * * Stark Select Asset Fund LLC 2 ** ** Total Long-Term Investment Funds: Short-Term Investment: Money Market Fund: First American Government Obligations Fund, 0.01% 3 Total Investments 99.9 % $ $ 1All investments are non-income producing. 2 Remaining value represents side pocket interests. 37-Day Yield. * Redemption restrictions exist for Hedge Funds whereby the Hedge Fund Managers may suspend redemption either in their sole discretion or other factors.Such factors include the magnitude of redemptions requested, portfolio valuation issues or market conditions.Redemptions are currently suspended for the Polygon Recovery Fund, LP, a portfolio comprised of an exchange listed but thinly traded security and several private equity holdings. ** Special Investments have been established for Bennelong Asia Pacific Multi Strategy Equity Fund, LP - Class S, Brencourt SP Fund, LP, CamCap Resources, LP, Caxton Global Investments (USA) LLC LP, GoldenTree Partners LP, Keswick Onshore Trust, King Street Capital LP, and Stark Select Asset Fund LLC.These investments are long-term and illiquid. The investments in Hedge Funds shown above, representing 97.40% of net assets, have been fair valued in accordance with procedures established by the Board of Directors. City National Rochdale High Yield Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2014 (Unaudited), Continued High Yield / Credit.The credit strategy involves investing in the securities of companies that are non-investment grade, high yield and or distressed.Often, a corporate event results in the re-pricing of these securities, which may lead to profits.A non-investment grade bond generally has a Standard & Poor's rating of lower than BBB- or a Moody's rating lower than Baa3. In the eventof a corporate event such as bankruptcy or default, bonds that rank higher in the capital structure of the issuers, such as first lien bank loan or a senior secured bond have priority over other bonds deemed junior in ranking in the capital structure.The distressed and high-yield sub-strategy involves investing in the securities (bank loans and bonds) of companies experiencing financial or operational difficulties or otherwise having below investment grade credit ratings.These securities may trade at substantial discounts to par value, because, in part, certain classes of investors who cannot hold non-investment grade, high yield or distressed bonds are forced to sell at discounted prices. Profits are made based on two kinds of mispricings:(1) fundamental or intrinsic value, and (2) relative value between comparable securities.Hedge Fund Managers may also take long/short positions throughout the capital structure of leveraged companies to implement a negative or positive credit view in the marketplace with the intention to offer better risk adjusted returns than being outright long or short the market. Structured Credit. Structured credit strategy invests in stressed/distressed non-corporate fixed income asset classes in non-traditional markets such as residential real estate, commercial real estate and asset backed lending that have become distressed and/or undergoing structural changes, with anticipated improvement in the fundamental value of the underlying asset. Economic downturns and fundamental uncertainties can cause forced selling of securitized assets associated with such markets. In general, profits are made by identifying and investing in securities priced significantly below their intrinsic values where the strategy can maximize long-term capital appreciation from earning interest income and cash flows from current amortizing principal payments, cash flows from liquidations and from the fundamental appreciation of the underlying assets. Investing in structured credit requires deep fundamental analysis of the underlying assets and the behavior of the borrowers. Managers may invest in structured credit securities at deep discounts to fair value. Profits are realized as these securities converge to or above fair value with fundamental improvements in underlying borrowers, assets or improved technical behavior. Typically, structured credit managers will take positions in both agency and non-agency RMBS, CMBS, CLO, and other consumer and commercial loan ABS.At times, the strategy may also entail positions in other income generating assets such as life settlements and annuities, trade finance, legal settlements, whole loans, etc. City National Rochdale High Yield Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2014 (Unaudited), Continued Summary of Fair Value Exposure The Master Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the quarter.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Master Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Master Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Market quotations are not readily available for the interests in private funds held by the Fund (the “Investment Funds”).Accordingly, as a practical expedient for determining the fair value of alternative investments, as permitted by Financial Accounting Standards Board (FASB) guidance, the Fund’s interest in each Investment Fund generally shall be valued at the net asset value (“NAV”) of that interest as reported by the management of such Investment Fund. When the NAV is used to value an Investment Fund, the position is classified as Level 3. City National Rochdale Investment Management, LLC (the "Adviser") is the investment adviser to the Master Fund. The Board of Trustees has delegated fair value determinations to the Adviser.The Adviser has formed an internal Fair Value Committee ("the "Committee") to monitor and implement the fair valuation process with respect to the Master Fund. The Adviser delegates sub-advisory responsibilities to Pinebridge Investments LLC (the “Sub-Adviser”) with respect to the Master Fund. The Adviser or Sub-Adviser shall promptly notify the Committee if for any reason the Fund does not receive a month-end value from the Investment Fund on a timely basis, the Adviser or sub-adviser believes that the value reported by the Investment Fund does not accurately represent the price at which the Investment Fund would effect a redemption by the Fund if the Fund were to make such a request on a timely basis, or the Adviser or sub-adviser believes that an adjustment to the reported value is appropriate for any other reason (such as, for example, the imposition by the Investment Fund of extraordinary restrictions on redemption).In such event, the Committee shall determine the appropriate fair value of the Fund’s interest in the Investment Fund based upon such factors as it deems relevant.When the Committee determines the fair value of an Investment Fund, the position will be classified as Level 3. City National Rochdale High Yield Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, December 31, 2014 (Unaudited), Continued The following alternative and temporary investments were measured at fair value as of December 31, 2014 using the NAV as a Practical Expedient: Level 1 Level 2 Level 3 Total Hedge Funds High Yield/Credit $
